UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7169



WILLIAM RUSSELL SPEAR,

                                              Plaintiff - Appellant,

          versus

UNITED STATES MARSHAL'S SERVICE; JOE SMITH;
UNKNOWN MARSHAL; JUDGE FOREHAND; CLERKS
UNKNOWN, CITY OF CHESAPEAKE, VIRGINIA; JOHN R.
SIMPSON; UNITED STATES PAROLE COMMISSION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-95-369-2)


Submitted:   October 17, 1995             Decided:   January 23, 1996

Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Russell Spear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's dismissal without prej-

udice of his 42 U.S.C. § 1983 (1988) action for failure to respond

to a court order requesting more information in regard to his

claims. We dismiss the appeal for lack of jurisdiction because the
order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     The district court's dismissal without prejudice is not ap-
pealable. See Domino Sugar Corp. v. Sugar Workers' Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993). A dismissal without preju-

dice could be final if "no amendment [to the complaint] could cure
defects in the plaintiff's case." Id. at 1067. In ascertaining

whether a dismissal without prejudice is reviewable in this court,
the court must determine "whether the plaintiff could save his

action by amending the complaint." Id. at 1066-67.

     Since Appellant could have amended his complaint to cure the

defects noted in the district court's order requesting more infor-

mation, we dismiss the appeal for lack of jurisdiction because we

find that the dismissal order is not appealable. We dispense with

oral argument because the facts and legal contentions are adequate-



                                2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                       DISMISSED




                                  3